Citation Nr: 1707974	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-19 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for service-connected dysthymic disorder with major depression and schizoaffective disorder (psychiatric disability).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	David Russotto, Esq.


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) that continued the 50 percent rating in effect for the Veteran's psychiatric disorder and denied TDIU. 

Also during the pendency of her appeal, the Veteran raised the issue of entitlement to total disability based on individual unemployability (TDIU).  When a request for a TDIU is made during the pendency of a claim for an increase, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.

In January 2015, the Board remanded the issues on appeal for further development.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  In considering a June 2014 private psychological opinion and other evidence submitted after the April 2014 Supplemental Statement of the Case, the RO substantially complied with the Board's January 2015 remand instructions.  Thus, an additional remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, although the Veteran's representative submitted additional evidence after the most recent, May 2016 Supplemental Statement of the Case, the Board finds that the evidence was duplicative of evidence of record submitted before that Supplemental Statement of the Case or otherwise not pertinent.  Therefore, a waiver is not required.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1. The Veteran's service-connected psychiatric disability has been manifested by occupational and social impairment with deficiencies in most areas, due to symptoms such as:  intermittent suicidal ideation; mood disturbances such as anxiety, irritability, and depression; social withdrawal; and intermittent auditory hallucinations and paranoia. 

2. The Veteran is rendered unable to secure and follow a substantially gainful occupation by reason of her service-connected psychiatric disability.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 70 percent, but no higher, for the Veteran's service-connected psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, 4.21, Diagnostic Code 9433-9434 (2016).

2. A total disability rating for compensation based upon individual unemployability due to service-connected disabilities is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify the Veteran with respect to establishing entitlement to benefits, and a duty to assist with the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, VA's duty to notify was satisfied by letters in December 2010 and March 2014. 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, private medical records, and Virginia local agency medical records have been obtained.  

Furthermore, the Veteran was afforded VA psychiatric examinations in January 2011 and April 2014.  Those examinations and their associated reports were adequate because they were based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because they provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Increased Rating

The Veteran contends that she is entitled to a disability rating in excess of 50 percent for her service-connected psychiatric disability.  Specifically, in a letter received in July 2016, the Veteran's attorney contended that the Veteran was entitled to a 100 percent disability rating for her service-connected psychiatric disability, which was manifested by hallucinations, manic episodes, psychosis, and multiple hospitalizations.  The Veteran's attorney also referred to a June 2014 private medical opinion in support of that contention.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4; 38 U.S.C.A. § 1155.  Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his or her present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is in receipt of a 50 percent disability rating since October 26, 2009 for her service-connected psychiatric disability under Diagnostic Code 9433-9434, for persistent depressive disorder (dysthymia) or major depressive disorder.  38 C.F.R. § 4.130.  Psychiatric disabilities are evaluated under a general rating formula for mental disorders.  All psychiatric disabilities are evaluated together regardless of the diagnoses.  In situations where a psychiatric disability is formally diagnosed, but its symptoms are not severe enough either to interfere with occupational and social functioning, or to require continuous medication, a noncompensable rating is warranted.  Id.  

The current 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.  

A higher 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

The next and highest 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, one's own occupation, or one's own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27  (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Board notes that a new edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) has been published, and it contains no GAF score information.  However, as the Veteran was assigned GAF scores, the Board will evaluate them as one piece of information in determining the level of severity of the Veteran's psychiatric disability.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In this case, the evidence of record showed that during the appeal period, the Veteran complained of and sought treatment for symptoms of depression, anxiety, paranoia, and auditory hallucinations.  Multiple mental health providers noted the Veteran's noncompliance with her prescription medication regime throughout the appeals period, and the consequent worsening of her psychiatric symptoms. 

The Veteran's psychiatric treatment records from a Virginia local agency (local agency records) show that in August 1997, the Veteran reported that she was unable to hold a job due to crying episodes.  In October 1997, she sought treatment for severe depression and intrusive thoughts, including voices.  Her judgment and insight were found to be impaired.  A provider noted cognitive dysfunction and that the Veteran's speech bordered on delusional.  The Veteran's conversation was described as scattered and she was sometimes unable to complete thoughts.  In December 1997, a provider observed that the Veteran was significantly isolated, inappropriately smiled at times, and had paranoid thoughts about the mafia.  

A February 1998 local agency record found that the Veteran was confused and had problems communicating feelings, thoughts, and goals.  A November 1998 local agency record indicates that the Veteran sought treatment for ongoing, unmanageable panic attacks.  

August 1999 local agency records show that the Veteran reported feeling like people were watching her dress in her bedroom, that people in public were intentionally trying to bother her, and that she was unable to watch television or listen to the radio because people in the TV could see her.  She also expressed suicidal thoughts.  October 1999 local agency records indicate that she reported anxiety at work and panic attacks, as well as ruminative thoughts that people at work were talking about her "trying to get [her] to quit." A provider noted that the Veteran was not very sociable largely due to paranoia.

A February 2001 SSA record included a functional capacity assessment, in which the Veteran reported that she could not work due to concentration issues, irritability, paranoia, and panic attacks.  The provider noted that the Veteran's paranoia increased with job stress, and that she had problems with insight and judgment.  The provider opined that the Veteran was capable performing simple, routine work activities, preferably with flexibility of task sequencing, minimal coworker contact, and no contact with public.

July 2001 local agency records show that the Veteran complained of increasing negative voices.  August 2001 local agency records show that the Veteran reported suicidal thoughts, but stated that she would "never do it because of [her] kids."  In August 2001, the Veteran complained of fleeting thoughts of suicide and intrusive sexual thoughts during conversations.  

September 2001 SSA records noted the Veteran's report that she could not work due to anxiety, depression, paranoia, psychotic thoughts, and suicidal thoughts.  She also reported anxiety at social events and difficulty getting along with family, friends, and coworkers.  December 2001 SSA records noted that the Veteran was crippled by anxiety at times, and that her psychiatric condition kept her from working in part because of her paranoia and social isolation.  A January 2002 SSA record noted that the Veteran's judgment was impaired and that her thoughts were not rational.  

A March 2002 SSA functional capacity assessment noted that the Veteran reported daily auditory hallucinations until six weeks prior, psychotic thoughts of the TV and radio communicating with her "so much that I'd kill myself," and past suicidal thoughts (but none at the time of the examination).  Her social judgment and abstract reasoning were found to be limited.  The SSA examiner opined that the Veteran was capable of simple, routine work.  September 2002 SSA functional capacity assessment results indicated that the Veteran had a markedly limited ability to: pay attention and concentrate for extended periods; complete a normal workday and workweek without interruptions from psychiatric symptoms; interact appropriately with the general public; accept instructions; respond appropriately to criticism from supervisors; and respond appropriately to changes in a work setting.

An October 2002 local agency record included a Minnesota Multiphasic Personality Inventory Report, which noted that people with the Veteran's personality profile experienced acute psychological distress, and had anxiety that might become so intense that they might become readily confused, disorganized, and unable to function adequately. 

An August 2005 SSA disability determination indicated that SSA deemed the Veteran disabled beginning in September 2002 due to the primary diagnosis of schizoaffective disorder.  

An October 2009 local agency record included the diagnoses of dysthymic disorder, major depression, recurrent episodes with history of psychosis in remission, and schizoaffective disorder depressed type.  

In 2010, the Veteran began to receive VA mental health treatment.  A November 2010 VA treatment record noted that the Veteran was assigned a GAF score of 50.  Later in November 2010, she was hospitalized at a private psychiatric facility for confusion relating to anxiety and medication changes.  She reported an incident when she got into her car and forgot where she was going or why, and days of "word finding difficulty."  

A December 2010 VA treatment record noted that the Veteran reported disorganized and paranoid thoughts which interfered with numerous past jobs.  She stated that she felt that others talked about her and did not want her to work at various places, and that she felt insecure in public areas.  The provider opined that she had not been able to keep a job because of her paranoid thoughts.  A January 2011 VA treatment record noted that the Veteran was terrified to leave her house, only did what was absolutely necessary, and then rushed back home.

In January 2011, the Veteran was afforded a VA psychiatric examination.  The examiner noted that the Veteran was seen for continuous outpatient mental health care after her discharge from the Navy.  The Veteran's chief complaint was feeling hopeless and crying every day.  She reported that she had been depressed continuously since an incident in service.  Her reported symptoms included a depressed mood, frequent crying, social isolation, diminished interest in her usual activities, difficulty holding jobs, sleep difficulties, fleeting suicidal thoughts, anxiety, and feelings of inadequacy.  She also reported that she had heard critical voices on three occasions.  Moreover, she reported paranoia, including the feeling that people were looking at her strangely and trying to undermine her progress.  Additionally, the Veteran reported that she had held more than fifteen jobs.  She stated that she became increasingly anxious and withdrawn, and then quit after feeling that people did not want her to remain at work.  The Veteran reported that she worked at a gas station from 2006 until 2008, and that she had not worked since she left her job with the Salvation Army in 2010.


The 2011 VA examiner observed that the Veteran appeared sad-looking, described her mood and affect as sad and anxious, and noted that she verged on crying throughout the meeting.  The examiner found that the Veteran's depression symptoms were exacerbated after an incident during service.  He opined that the Veteran's depression symptoms were part and parcel of her schizoaffective disorder.  He also noted the Veteran's three episodes of auditory hallucinations.  He opined that she was not "truly paranoid," but noted that she was wary and suspicious.  He observed that she was misperceiving that other people were attempting to undermine her job when there was no evidence to support that. 

The 2011 VA examiner also observed the Veteran's difficulty holding jobs and establishing and maintaining relationships with people.  The examiner described her as significantly socially withdrawn.  He opined that the Veteran would be able to work full-time, provided that she were in a structured job in which her superiors understood that she was withdrawn and became anxious in public settings.  Otherwise, the Veteran would continue to have trouble maintaining work.  Thus, the examiner opined that, although the Veteran was cognitively capable of performing work, her capacity to work was compromised.  The 2011 VA examiner diagnosed the Veteran with schizoaffective disorder, depressive type, chronic, and assigned a GAF score of 57.

February 2011 VA treatment record noted the Veteran was presenting to establish care at the mental health clinic.  She complained of paranoia and hallucinations and wanted to change her medications.  A May 2011 VA treatment record noted that the Veteran had difficulty controlling her paranoia after the discontinuation of one of her antipsychotic medications.  An October 2011 VA treatment record found that the Veteran had poor control of her hallucinations.  In August 2011, the Veteran called a VA suicide hotline but denied suicidal ideation. 

A March 2012 VA treatment record included a psychiatrist's opinion that the Veteran was not "stable from any point of view."  She continued to have hallucinations and paranoia, and she had not been compliant with taking her medications.  She endorsed psychotic and depressive symptoms.  However, her insight and judgment were not impaired at that time.  In September 2012, the Veteran called a VA suicide hotline and complained that she was unable to eat in public, and if she heard certain words, her eyes "beg[a]n to pop out."  She stated that when people observed her they knew that something was wrong and that she always felt anxiety.  After this, her psychiatrist noted that she was "very psychotic" and noted she had not picked up medications in quite some time, and wondered if the level of her psychosis was linked to noncompliance with medications.

In a June 2013 lay statement, the Veteran's mother reported that the Veteran lived at home after her discharge from the Navy, and described the Veteran as depressed, agitated, and paranoid.  She stated that whenever she and the Veteran went out in public, the Veteran said that people were talking about her or looking at her strangely.  She also reported that the Veteran's medication helped her paranoia, "but did not take it away completely."  Moreover, the Veteran's mother reported that the Veteran never stayed long at her jobs with numerous companies due to her paranoia and inability to cope in a work environment.  Furthermore, in a June 2013 lay statement, the Veteran's acquaintance of fifteen years reported observing the Veteran's "swings," hospitalizations, and significant financial problems. 

In April 2014, the Veteran was afforded another VA psychiatric examination.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, moderate, with brief psychotic features.  The Veteran endorsed suffering from symptoms of depression.  The examiner noted that her symptoms were fairly constant, with brief periods when she was not acutely depressed.  He also noted that she had recurrent episodes with severity that waxed and waned, and that she suffered from occasional auditory hallucinations.  He found no clear evidence that the Veteran suffered from schizoaffective disorder because she did not routinely experience psychotic symptoms.  

As to the Veteran's mental health history, the 2014 VA examiner noted that she continued to suffer from intermittent depressive symptoms, and that she reported feeling depressed "most of the time."  Her symptoms included passive suicidal thoughts, and occasionally hearing a voice inside her head; however, she recognized that the voices were not real.  Moreover, she occasionally felt that other people were looking at her or thinking about her.  As to the Veteran's social history, the 2014 VA examiner noted that she had completed a few college courses and took care of her grandson, but that she did not participate in any significant social activities.  The Veteran asserted that she was unable to work due to emotional stress, that she was fired from and quit several jobs after service, and that she last worked in 2011.

Furthermore, the 2014 VA examiner opined that she had occupational and social impairment with reduced reliability and productivity with regard to the Veteran's mental diagnoses.  Regarding the Veteran's level of occupational and social impairment, the examiner attributed the following symptoms to her psychiatric disorders: increasing social avoidance, wariness when people were around her, irritability, agitation, occasional difficulty concentrating particularly when anxious, and near-constant depressive symptoms.

The 2014 VA examiner noted that, for VA rating purposes, the following symptoms applied to the Veteran's diagnoses: depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or a worklike setting; and an inability to establish and maintain effective relationships.  Other noted symptoms included increasing social isolation, occasional auditory hallucinations, and irritability.  The examiner opined that the Veteran did not appear to pose any threat of danger or injury to herself or others. 

In a June 2014 private psychological opinion, Dr. P.J. noted that the Veteran suffered from increasing social isolation, occasional auditory hallucinations, and suspiciousness, and that the Veteran's symptoms caused her to experience anxiety, depressed mood, and irritability.  Dr. P.J. found that the Veteran had difficulty adapting to stressful circumstances, including a work setting, and that her symptoms lead to an inability to establish and maintain effective relationships both at work and in a social setting.  Dr. P.J. stated that the Veteran had not been able to work due to her mental illnesses since 2011, when the Veteran began to mirror the symptoms described by the 100 percent disability rating for mental disorders.  

The Veteran was hospitalized at a VA psychiatric facility from June 16, 2015 to June 24, 2015 for depressive, psychotic, and anxious symptoms.  She complained of auditory hallucinations for the past three weeks, suicidal thoughts, and paranoia.  She described her auditory hallucinations as "derogatory and depressed" voices that called her "stupid" continuously.  Moreover, the Veteran reported a history of suicide attempts or gestures, expressed current suicidal or homicidal ideas, and reported auditory hallucinations or disorganized thought content that commanded her to harm herself or others.  Accordingly, the Veteran was considered high risk.  VA mental health providers noted that the Veteran was very distrustful of others, spent a lot of time in her room away from all other patients and staff, and was withdrawn and isolative.  A provider also noted she had inadequate hygiene and that her thoughts were disorganized.  The Veteran's mother reported to VA providers that the Veteran had not been sleeping and had been talking to herself.  During the hospitalization, her mood improved and she was no longer having auditory hallucinations.  The medications were helping calm her and sleep better.

In July 2015, the Veteran was hospitalized again at a VA psychiatric facility for three days.  She complained of depressive and anxious symptoms.  She also complained of psychotic symptoms, including paranoia and auditory hallucinations.  She described hearing two male "voices" inside her head telling her "bad things."  She further reported that she had experienced a manic episode for two and a half weeks, which included going to ten car dealerships looking to purchase a vehicle that she could not afford and going on a spending spree at a department store.  She stated that her auditory hallucinations lead to her spending behavior, and that she did these behaviors as it was expected of her based on the voices she was hearing.  VA providers observed that she had poor sleep, inadequate hygiene and was withdrawn and isolative.  They also observed that she had psychotic features, including delusional thinking, hallucinations, and paranoia, as well as poor or limited judgment.  By the time of her discharge, she felt more stable and her mood had plateaued.  She felt fully functional and ready to return home.

A July 2015 VA treatment record from shortly after the Veteran's July 2015 VA psychiatric hospitalization recorded a phone call in which the Veteran disclosed an incident that had occurred the prior month while she was hearing voices.  The VA provider and the Veteran reported the incident to Child Protective Services.  The Veteran described her auditory hallucinations as "whispers," and stated she believed that the voices were "not good."  See Virtual VA, CAPRI received May 2016 at 118-19. 

An August 2015 VA treatment record noted that the Veteran's decision-making capacity was possibly skewed, in part due to her current mental health state.  An October 2015 VA treatment record noted that the Veteran reported that she always had paranoia, especially in public.  She reported that she rarely left her house, and when she did, it was very distressing.  The VA provider noted that the Veteran's paranoia had affected her past occupational functioning.   A February 2016 VA treatment record noted that the Veteran still felt anxious and uncomfortable in crowds.  

In a June 2016 lay statement, the Veteran discussed her psychiatric treatment decisions in light of her child care issues, and stated that she was "not doing as well as I would like." 

The Board finds that the Veteran met the criteria for a rating not to exceed 70 percent.  Various providers noted that her judgment was impaired or limited numerous times.  A November 2010 VA treatment record noted that the Veteran was assigned a GAF score of 50, suggesting serious impairment.   The January 2011 VA examiner observed the Veteran's difficulty holding jobs and establishing and maintaining relationships with people, and described her as significantly socially withdrawn.  He opined that the Veteran's  capacity to work was compromised, and that she would continue to have trouble maintaining work unless she were in a structured job in which her superiors understood that she was withdrawn and became anxious in public settings.  Furthermore, the April 2014 VA examiner found that the Veteran had near-constant depressive symptoms, difficulty in adapting to stressful circumstances including work or a worklike setting, and an inability to establish and maintain effective relationships.  


However, the evidence does not establish that the Veteran demonstrated symptoms that more approximated total occupational and social impairment.  She has had some symptoms contemplated by the criteria for a total rating, but, overall, the level of her impairment is more consistent with the 70 percent rating.  She has had persistent auditory hallucinations, which recurred periodically throughout the entire appeal period, especially when she was not compliant with medication.  She also had impaired thought processes at times, with recurring paranoia.  However, as observed by the April 2014 VA examiner, she acknowledged that the voices she heard were not real, and she did not routinely experience psychotic symptoms.  While her symptoms and psychiatric status warranted two consecutive psychiatric hospitalizations in June and July 2015, she was also noted as improved upon each discharge from the hospital in terms of mood, thoughts, etc., and she readily identified herself as improved and ready to leave the hospital each time.

The Veteran has not been in persistent danger of hurting herself or others.  The Board recognizes that she reported some suicidal thoughts during the appeals period.  However, such reports were fleeting and isolated, as she overwhelmingly denied suicidal or homicidal ideation and plans to multiple providers throughout this period.  Also, the April 2014 VA examiner opined that the Veteran did not appear to pose any threat of danger or injury to herself or others.  Therefore, it cannot be said that these isolated instances represented a persistent danger.

The Veteran has not had memory loss to a degree contemplated by a total rating.  Although she was hospitalized for a memory loss incident in November 2010, a private mental health provider noted that the Veteran had no prior history of similar episodes, and deemed the episode a non-cognitive event related to anxiety and medication changes.  At all other times during the appeal period, there is no indication of memory impairment.  While she may have difficulty finding the right words at times, again, this is not to the degree contemplated by a total rating such as forgetting one's own name or the names of family members.

Furthermore, the 100 percent disability rating also requires total social impairment, which is simply not shown here.  The 70 percent rating being assigned herein contemplates an inability to establish and maintain effective relationships.  She is not, however, totally impaired socially.  During the 2011 VA examination, she reported a 12-year relationship with a boyfriend, and at the 2014 VA examination, she noted she was living with her boyfriend.  Multiple records reference her positive relationships with family members, and she spends her time caring for her grandson.  While the Veteran reports social isolation, she is not totally socially impaired, as she continues to have several close personal relationships.

The Board recognizes the June 2014 private psychological opinion concluding that the Veteran's psychiatric disabilities warranted a 100 percent rating.  However, the private psychologist's description of the Veteran's impairments in terms of her difficulty adapting to stressful circumstances, including a work setting, and an inability to establish and maintain effective relationships, more closely approximates the criteria for a 70 percent rating.  Moreover, the Board finds the 2011 and 2014 VA examiners' opinions more probative because those opinions were based on reviews of the claims file and examinations of the Veteran, whereas the private examiner failed to indicate whether she examined the Veteran.  

Therefore, the evidence does not show that the Veteran satisfied the criteria for a 100 percent disability rating.  

In summary, and affording all benefit of the doubt to the Veteran, her level of impairment correlates with occupational and social impairment with deficiencies in most areas.  Therefore, a rating of 70 percent, but no higher, is warranted for the Veteran's service-connected psychiatric disability, and to this extent the appeal is granted.

III. Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Board finds that the Veteran's psychiatric symptoms, including auditory hallucinations, paranoia, depression, social isolation, anxiety, disturbances of mood, difficulty adapting to stressful circumstances, and relationship difficulties, are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, an analysis is not required in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx.1004 (Fed. Cir. 2007)).  

IV. TDIU

The Veteran claims entitlement to TDIU due to her service-connected psychiatric disability.  Specifically, in her July 2012 TDIU claim, the Veteran reported that she last worked full time for five months in 2010 as a cashier for the Salvation Army, and that she left her last job because of her service-connected psychiatric disability.  She reported that, before that, she worked as a cashier for a gas station for two years, and that the "symptoms of [her] schizoaffective disorder were too strong."  She also reported that she had a high school education.  In 2014, the Salvation Army verified that the Veteran worked for them from June to September 2010, but no reason was provided for why she left that job.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

As a result of the grant herein, the Veteran has a service-connected psychiatric disability rated at 70 percent.  Thus, she meets the schedular TDIU criteria.  Accordingly, entitlement to TDIU is warranted for that period if the Veteran has been unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.

A February 2001 SSA record included a functional capacity assessment in which the Veteran reported that she could not work due to concentration issues, irritability, paranoia, and panic attacks.  The provider noted that the Veteran's paranoia increased with job stress, and that she had problems with insight and judgment.  The provider opined that the Veteran was capable of performing simple, routine work activities, preferably with flexibility of task sequencing, minimal coworker contact, and no contact with public.

September 2001 SSA records noted the Veteran's report that she could not work due to anxiety, depression, paranoia, psychotic thoughts, and suicidal thoughts.  She also reported anxiety at social events and difficulty getting along with family, friends, and coworkers.  December 2001 SSA records noted that the Veteran was crippled by anxiety at times, and that her psychiatric condition kept her from working in part because of her paranoia and social isolation.  A January 2002 SSA record noted that the Veteran's judgment was impaired and that her thoughts were not rational.  

A March 2002 SSA functional capacity assessment noted that the Veteran had limited social judgment and abstract reasoning.  The SSA examiner opined that the Veteran was capable of simple, routine work.  September 2002 SSA functional capacity assessment results indicated that the Veteran had a markedly limited ability to: pay attention and concentrate for extended periods; complete a normal workday and workweek without interruptions from psychiatric symptoms; interact appropriately with the general public; accept instructions; respond appropriately to criticism from supervisors; and respond appropriately to changes in a work setting.

SSA awarded disability benefits, finding that the Veteran became totally disabled in September 2002 due to schizoaffective disorder.

A December 2010 VA treatment record noted that the Veteran reported disorganized and paranoid thoughts which interfered with numerous past jobs.  She stated that she felt others had talked about her and did not want her to work at various places, and that she felt insecure in public areas.  The provider opined that she had not been able to keep a job because of her paranoid thoughts.  A January 2011 VA treatment record noted that the Veteran was terrified to leave her house, only did what was absolutely necessary, and then rushed back home.  

In January 2011, the Veteran was afforded a VA psychiatric examination.  The Veteran reported that she had held more than fifteen jobs.  She stated that she would become increasingly anxious and withdrawn, and quit after feeling that people did not want her to remain at work.  The Veteran reported that she worked at a gas station from 2006 until 2008, and that she had not worked since she left her job with the Salvation Army in 2010.  The examiner observed the Veteran's difficulty holding jobs and establishing and maintaining relationships with people, and described her as significantly socially withdrawn.  He opined that the Veteran would be able to work full-time, provided she were in a structured job in which her superiors understood that she was withdrawn and became anxious in public settings.  Otherwise, the Veteran would continue to have trouble maintaining work.  Thus, the examiner opined that, although the Veteran was cognitively capable of performing work, her capacity to work was compromised.  

In a June 2013 lay statement, the Veteran's mother reported that the Veteran never stayed long at her jobs with numerous companies due to her paranoia and inability to cope in a work environment.

In April 2014, the Veteran was afforded another VA psychiatric examination.  The Veteran reported that she was unable to work due to emotional stress, that she was fired from and quit several jobs after service, and that she last worked in 2011.  The examiner opined that she would be able to perform simple and repetitive work from a structured setting, and that she was cognitively capable to perform work; however, he noted that she would have difficulty getting along with co-workers and superiors.  He explained that she quickly would quickly feel anxious, depressed, and agitated, and concluded that she would perform best if she worked by herself.  Furthermore, with regards to her mental diagnoses, the examiner opined that she had occupational and social impairment with reduced reliability and productivity.  Regarding the Veteran's level of occupational and social impairment, the examiner attributed the following symptoms to her psychiatric disorders: increasing social avoidance, wariness when people were around her, irritability, agitation, occasional difficulty concentrating particularly when anxious; and near constant depressive symptoms.  The examiner noted that, for VA rating purposes, the following symptoms applied to the Veteran's diagnoses: difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or a worklike setting; and inability to establish and maintain effective relationships.  Other noted symptoms included increasing social isolation and occasional auditory hallucinations.

A June 2014 private psychological opinion by Dr. P.J. found that the Veteran had difficulty adapting to stressful circumstances, including a work setting, and that these symptoms lead to an inability to establish and maintain effective relationships both at work and in a social setting.  Dr. P.J. stated that the Veteran had not been able to work due to her mental illnesses since 2011, when the Veteran's symptoms had an increasing impact on her ability to perform tasks required by employment and she became unable to work.  Dr. P.J. stressed that the Veteran's last position in 2011 was with the Salvation Army, which traditionally hires disabled individuals who have trouble finding employment elsewhere.  She explained that the Salvation Army is very understanding of disabilities, and will retain employees long past the time conventional employers find the employee satisfactory.  Accordingly, Dr. P.J. found that it was more likely than not that the Veteran was unable to secure and follow substantially gainful employment as a result of her psychiatric disabilities.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record demonstrates that the Veteran's service-connected psychiatric disability warrants a grant of TDIU on a schedular basis.  The Veteran has a high school education, and her occupational history has been primarily in service industries involving direct contact with co-workers, supervisors, and customers.  She is prevented from performing such work due to her service-connected psychiatric disability.  Indeed, working with others and simply being in public have triggered her paranoia, auditory hallucinations, severe social anxiety, depression, and severe stress.  The Veteran's inability to hold several jobs since her discharge from the Navy due to her psychiatric symptoms demonstrates that she has been unable to cope in a work environment and maintain employment.  

Although various SSA and VA mental health examiners opined that the Veteran's psychiatric disabilities made employment feasible in certain, narrow situations involving minimal coworker and public contact, and with supervisors who understood the extent of her psychiatric symptoms, the Veteran's work experience was primarily in service industries that required such direct social contact.   The various conditions noted by these examiners - a structured job with simple, repetitive work, understanding supervisors, ability to work alone - are such that one wonders if such a hypothetical job even exists - or whether an individual with a high school education could obtain such a job.  Moreover, as noted by the June 2014 private psychologist, the Veteran could not maintain her position with the Salvation Army, which is known for accommodating disabled employees.  Thus, it is hard to see how she could continue such work with her significant social and psychiatric impairments.  The Veteran's psychiatric symptoms have inhibited her ability to obtain or maintain a service job for which she is qualified, or a related job requiring social contact.  Therefore, the Board finds that the criteria for TDIU have been met.

Finally, the Board has considered VA's duty to maximize a veteran's benefits, including possible entitlement to special monthly compensation in addition to a total disability rating.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue).  In light of the grant herein of TDIU, the Board has considered whether SMC is raised by the record.  However, the Veteran has only a single service-connected disability, and there is no lay or medical evidence that she is housebound or requires any assistance in the activities of daily living.  Thus, the Board will not infer an issue of SMC at this time. 


ORDER

Entitlement to a 70 percent disability rating, but no higher, is granted for the Veteran's service-connected psychiatric disability, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a total disability evaluation based upon individual unemployability is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


